
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Baca submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the boys’ basketball team at
		  Eisenhower High School in Rialto, California, for winning the State
		  championship.
	
	
		Whereas, on March 20, 2009, before a crowd of family,
			 friends, and fans, the boys’ basketball team at Eisenhower High School in
			 Rialto, California won the State title during the California Interscholastic
			 Federation Division 2 competition;
		Whereas the Eisenhower Eagles ended their 32–3 season with
			 a 73–61 victory over the Rocklin Thunder;
		Whereas the March 20, 2009, win was the 23d consecutive
			 victory for the Eagles, and occurred in front of a crowd of over 10,000 in
			 Sacramento;
		Whereas Eisenhower’s remarkable run to the State title
			 came after a 28–3 regular season, playoff victories over State powerhouse
			 Loyola, and a win against highly rated Leuzinger;
		Whereas the historic victory marks the first ever
			 California Interscholastic Federation State title for a school from San
			 Bernardino County;
		Whereas many believed that the Eagles players were too
			 small, but the undersized Eisenhower squad, led by head coach Steve Johnson,
			 achieved victory against a taller Rocklin team by causing turnovers with
			 quick-handed tactics and dominating the Thunder in transition points up and
			 down the court;
		Whereas Coach Johnson has led the Eagles program back to
			 greatness only 2 years after taking a several year hiatus from coaching;
		Whereas each of the 9 Eisenhower players deserve
			 recognition;
		Whereas the team showed a commitment to excellence
			 throughout the season;
		Whereas due to the team effort of team members Nazareth
			 Richardson, Andrew Bock, Henry Vinson, Kirby Gardner, Bernard Ireland, Darren
			 Lockett, Alex Varner, Keyon Sayles, Toriano Harris, Nicholas Carter, Devin
			 Garner, Bryan Bock, Durell Miller, Earvin Sanchez, Albert Jackson, head coach
			 Steve Johnson, assistant coaches Redus Reed, Allen Builteman, Jon Costa, Eric
			 Jackson, and Ray Jimmerson, managers Malaina Knowles and Ayotunde Ajijolaiya,
			 and Principal Malcolm Butler, the Eagles were victorious;
		Whereas the opposing team claimed that the Eagles were
			 relentless;
		Whereas this win was possible due to the support of the
			 parents, assistant coaches, and school administrators, who all played a
			 critical role in Eisenhower’s State Championship run;
		Whereas the team stayed true to their fight song,
			 Fight you Eagles, fight for glory, fight with all your might. Ever
			 loyal, true and faithful to the Green and White Rah! Rah! Rah! Never failing,
			 bravely playing, Raise your colors high. WE ARE PROUD OF YOU AND TRUE TO
			 EISENHOWER HIGH!; and
		Whereas the Eagles made the Inland community proud and
			 brought hope to the community in these times of economic difficulty: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 boys’ basketball team at Eisenhower High School in Rialto, California for
			 winning the State title during the California Interscholastic Federation
			 Division 2 competition;
			(2)recognizes the
			 significant achievements of the players, coaches, students, alumni, and support
			 staff, whose dedication and hard work helped the boys’ basketball team win the
			 State title; and
			(3)respectfully
			 requests the Clerk of the House of Representatives to transmit copies of this
			 resolution to the following for appropriate display:
				(A)Coach Steve
			 Johnson, Eisenhower High School, Rialto, California.
				(B)Athletic Director,
			 Eisenhower High School, Rialto, California.
				(C)Principal,
			 Eisenhower High School, Rialto, California.
				
